Citation Nr: 0940742	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1978.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was remanded by the Board in January 2008 for 
additional development. It has now been returned for 
adjudication.


FINDINGS OF FACT

A chronic low back disorder, including lumbar degenerative 
arthritis, was not shown during service or for years 
thereafter, and there is a preponderance of evidence showing 
that it is not related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may lumbar degenerative arthritis be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in May 2004 and March 
2008 correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The claim was readjudicated in a September 2009 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the Veteran has actual 
notice of the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, lay 
statements, service personnel records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). Service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

In April 2004, the Veteran filed a claim for entitlement to 
service connection for a low back disability.  He alleges 
that he injured his back due to heavy lifting while working 
in awkward places.

Service records reveal that the Veteran was seen in January 
1977 for a complaint of low back pain.  Examination revealed 
a normal back with no tenderness to palpation and full range 
of motion.  The diagnosis was a muscle strain.  He was 
treated with muscle relaxants and returned to duty.

The Veteran's service separation examination in August 1978 
was entirely silent as to any complaints or diagnosis of a 
chronic low back disorder.

In a March 2009 VA examination, the examiner reviewed the 
claims file noting the Veteran had reported a 30 year history 
of back pain.  The examiner noted that the Veteran did not 
wear any back braces and his low back pain did not radiate 
out from the back.  The Veteran reported using hydrocodone 3 
times daily with only slight relief.  He estimated that he 
was on self imposed bed rest 2-3 days a week due to back 
pain. 

The examiner noted significant comorbidity affecting the 
Veteran's activity level and ability to work including severe 
emphysema; history of alcohol abuse; and, lung cancer.  X-
rays revealed degenerative changes of L5-S1 with intervening 
degenerative disc disease and L4-L5 and L5-S1 facet 
arthropathy; and, sacralization of L5.  The diagnosis was 
chronic back pain due to degenerative joint disease of the 
lumbar spine.  The examiner opined that it was less likely 
than not that the current back condition was related to 
service.  It was noted that the Veteran had one evaluation 
for low back pain in service, and there was no demonstration 
of chronicity.  On his separation examination there was no 
complaint of any low back pain.  The examiner added that it 
was well known that people who chronically abused alcohol had 
many injuries that they cannot account for.

The claims file contains an extensive medical history 
revealing various chronic physical and psychological 
conditions, as well as treatment records for low back 
complaints.  Significantly, however, the earliest evidence of 
a diagnosis of back pain is contained in a September 1996 
VAMC emergency room record.  There are no earlier post 
service medical records revealing any complaints of low back 
pain. None of these records or any of the current treatment 
records include any competent opinion finding a nexus between 
a chronic low back disorder and any period of service or of a 
service activity. 


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of evidence against 
entitlement to service connection for a low back disorder. 

The service medical records are entirely silent as to any 
complaints, treatment, or diagnosis of a chronic back 
disorder or injury in service.  Moreover, there is no 
competent evidence that arthritis was manifested to a 
compensable degree within one year following the Veteran's 
discharge from active duty.  The record does not reveal any 
treatment for back pain until September 1996, 18 years after 
service.  

The only evidence in support of the claim are statements from 
the Veteran to the effect that his current low back disorder 
was incurred in service.  While the Veteran is competent to 
report that he injured his back in service, as a layperson he 
is not competent to provide a probative opinion on a medical 
matter, such as the etiology of the claimed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that there is a preponderance of evidence 
against the Veteran's claim of entitlement to service 
connection for a low back disability.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the evidence preponderates against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


